114 Ill. App.2d 10 (1969)
252 N.E.2d 387
Leaverne C. Weaver, Plaintiff-Appellant,
v.
Illinois Bell Telephone Company, a Corporation, and Roland L. Kelsey, Defendants-Appellees.
Gen. No. 68-189.
Illinois Appellate Court  Second District.
September 22, 1969.
Rehearing denied and supplemental opinion November 20, 1969.
John D. Hayes and John Powers Crowley, of Chicago, for appellant.
Sidley and Austin, of Chicago, and Caldwell, Berner and Caldwell, of Woodstock, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE SEIDENFELD.
Affirmed.
Not to be published in full.